993 So.2d 639 (2008)
Uton W. CUNNINGHAM, Appellant,
v.
STATE of Florida, Appellee.
No. 4D07-4860.
District Court of Appeal of Florida, Fourth District.
November 12, 2008.
Carey Haughwout, Public Defender, and Alan T. Lipson, Assistant Public Defender, West Palm Beach, for appellant.
Bill McCollum, Attorney General, Tallahassee, and Joseph A. Tringali, Assistant Attorney General, West Palm Beach, for appellee.
PER CURIAM.
The state has conceded error in this case based on Luger v. State, 983 So.2d 49, 51 (Fla. 4th DCA 2008), and Schriber v. *640 State, 959 So.2d 1254 (Fla. 4th DCA 2007). Therefore, this case is reversed and remanded to the trial court for appointment of conflict-free counsel.
SHAHOOD, C.J., WARNER and GROSS, JJ., concur.